Title: From Thomas Jefferson to James Dinsmore, 4 October 1807
From: Jefferson, Thomas
To: Dinsmore, James


                        
                            Sir 
                     
                            Washington Oct. 4. 07.
                        
                        We have finished two large windows of this house with Venetian blinds in the place of window shutters,
                            and shutting into the jambs as the shutters would. They are beautiful & convenient. the slats move on 2. pivots as mine
                            do, and are made to lie close when shut into the jamb that they may occupy less thickness. I think the following windows
                            in my house may be advantageously finished in this way, if the depth in the jamb will admit two thicknesses of the side
                            peices of the Venetian blinds. (those here are 1⅝ I. thick & the slats 2½ I. broad.) to wit, the door & 2. windows
                            of the Hall, the 2. windows of the square rooms which look into the N.E. portico, the 2. doors of my Cabinet which look
                            into the little Porticles, and the window of my cabinet which looks into the Green house. if you find it practicable I
                            would wish you to put Venetian blinds into those places in this way, instead of window shutters.
                        Be so good as to let mr Perry know that half the sheet iron for the South offices is gone on, and they
                            promise the other half shall follow; but I suppose he cannot proceed until he uncovers the whole roof, which I would not
                            have him do till he gets the whole iron. but he may, when other work is out of his way do all the covered way as far as
                            the angle. I salute you with my best wishes
                        
                            Th: Jefferson
                     
                        
                    